 IBARKUS BAKERYCaress Bake Shop,Inc. d/b/a Barkus BakeryandBakery, Confectionery and TobaccoWorkersInternational Union,Local12, AFL-CIO-CLC.Case 6-CA-18814351notice is substituted for that of the administrativelaw judge.APPENDIX,5December 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 16 July 1986 Administrative Law JudgeArline Pacht issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel fled an answering brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,2 andconclusionsand to adopt the recommendedOrder.$ORDERThe National Labor, Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Caress BakeShop, Inc., Allison Park, Pennsylvania, its officers,agents, successors, andassigns, shall take the actionset forth in the Order, except that the attached1In not granting a visitatorial clause as part of her recommendedremedy,the judge gave some examples of when,in her opinion, such amedial provisionwould be "undoubtedly appropriate."In the absenceof exceptions, we do notreach or pass on her comments concerning theappropriateness of visitatorial clauses in those or other situations.2 In affirming the judge's conclusion that the Respondent violated Sec.8(a)(1) of the Act on 23 January 1986 by attempting to eject the Union'sorganizers from the premises of the Highway Inn and by calling thepolice to assist in their removal,we,do not rely on her finding that theunion agents never set foot on the Respondent's property. Rather, werely, on the fact that the Respondent's representatives never distinguishedbetween the premisesof theRespondent and those of the Highway Inn,and that the union agents were,told they had no right to be on theHigh-way Innproperty.The Respondent clearly was attempting to prevent theunion representatives from distributing literatureanywherein the parkinglot, including the portion leased by the Highway Inn's proprietor.Because we affirm the judge's finding of an 8(a)(1) violation based onthe Respondent's attempt to eject the Union's agents from property otherthan its own, we do not reach the issue, discussed in fn. 8 of the judge'sdecision,of whether the Union would have been entitled to contact em-ployees on the' Highway Inn property if that property had been ownedor controlled by the Respondent.We correct the following inadvertent errors in the judge's decision: (1)The last sentence of part II,A shouldreferto ". . . the right hand cornerof the bakery[not tavern]itself."; (2) the second sentence in par. sixof part II,B should read"By 1985, only 16 of the original 46 employees.. "; (3) the penultimate sentence in that same paragraph should be de-leted altogether.The testimony on which it apparently is based was thesubject of an objection and motion to strike by the Respondent's counsel,and the objection was sustained. None of those errors affects our decisionor that of the judge.a TheRespondent has requested oral argument.The request is deniedas the record, exceptions,and briefs adequately present the issues and thepositions of the parties.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT attempt to prevent or interferewith representatives of the Bakery, Confectioneryand Tobacco Workers International Union, Local12,AFL-CIO-CLC, or of any other union, distrib-uting union literature to our employees on theproperty adjacent to our premises, now leased tothe Highway Inn, nor will we summon the policeto assist in removing them or threaten them witharrest.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-ciseof the rightsguaranteedyou by Section 7 ofthe Act.CARESS BAKE SHOP, INC. D/B/ABARKUS BAKERYRonald J. Andrykovitch, Esq.,for the General Counsel.Nicholas A. Pasciullo, Esq.,of Pittsburgh, Pennsylvania,for the Respondent.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. Basedupon a charge filed on 24 January 1986,1 as amended on4 March,a complaint issued on 7 March alleging thatCaress Bake Shop, Inc. d/b/a Barkus Bakery (Respond-ent or Bakery) violated Section 8(a)(1) of the NationalLaborRelationsAct (the Act) bypromulgating an un-lawful no-distribution' rule and by preventing unionagents from distributing literature to Bakery employees.The Respondent filed a timely answer denying it hadviolatedthe Act.A trial was held before me in Pittsburgh, Pennsylva-nia, on 8May. On the entire record, including my obser-vation of the demeanor of the witnesses, and consider-ation of briefs submitted by the parties,2 'I make the fol-lowingAll dates refer to 1986 unless otherwise noted.$ In her posttrial brief,the General Counsel moved to correct the tran-script.Having received no opposition to the motion from Respondent,and having reviewed the transcript and finding that the proposed correc.tions are accurate,the General Counsel's motion is granted.282 NLRB No. 55 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONCaress Bake Shop, Inc.,a Pennsylvania corporationwith an office and place of business in Allison Park,Pennsylvania, 3manufactures,sells, and distributes candyand baked goods.During the year ending 31 December1985, a representative period,Respondent in the courseof its business operations sold and shipped goods valuedin excess of $50,000 from its Allison Park facility directlyto points outside the State and derived gross revenues inexcess of$500,000.Accordingly,the complaint alleges,Respondent admits, and I find that Caress Bake Shop,Inc. is an employer within the meaning of Section 2(2),(6), and (7) of the Act.Bakery, Confectionery and Tobacco Workers Interna-tionalUnion, Local 12 (Union or Local 12)isand hasbeen at all times material a labor organization within themeaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The SettingRespondent,previously owned by the Barkus family,is located in Allison Park, a community on the northernoutskirts of 'Pittsburgh.In 1983 Carl Colteryahn pur-chased the Respondent and is the sole stockholder of thecorporation.At the same time,but acting in an individ-ual capacity,Colteryahn purchased the property and theplant in which the bakery is situated,as well as an adja-cent parcel of land that houses another freestandingbuilding.As an individual owner, Colteryahn leases theplant at Allison Park to Respondent and the adjoiningbuilding and surrounding property to another tenant, Ve-ronicaHerman, proprietor of a tavern known as,theHighway Inn. Respondent'sAllison Park facility inclddesa bakery, candy room, shipping and receiving area, and aretail shop.A diagram of the property, introduced intoevidence as Joint Exhibit 1, shows that the Caress plantoccupies its entire site(referred to as parcel one), leavingno parking space for the employees,all of whom com-mute to work by private automobile. However, ampleparking space is available on the acreage leased to theadjacentHighway Inn. Consequently,to alleviate thetransportation problems of the bakery employees, Colter-yahn negotiated a lease with Herman that expressly pro-vides that"the Lessor[Colteryahn]itsagents, employ-ees, business invitees,other lessees,and the agents, em-ployees and business invitees of such other lessees shallhave the right of free, continuous and uninterrupted usein common with Lessee [Herman]of the parking andpassage areas of the demised premises for the purpose oftraversing the area and parking thereon." (See G.C. Exh.8.)Joint Exhibit 1 further demonstrates that access to theAllison Park facility is limited. Both the Bakery and theHighway Inn face a four lane state highwayand arebor-dered in the rear by a creek.No sidewalk or shouldersabut either side of the highway that has a 45-mile-per-3 The Respondent has retail outlets throughout the Pittsburgh area butonly its Allison Park facility is involved in this proceeding.hour speed limit.Apart from the highway,no otherpublic roads-approach Respondent's facility.The recordindicates that the nearest stop light and crossroad inter-secting the highway are at least several hundred yards tothe south of the Bakery.A cutout or depression in thecurb allows employees to exit from the highway andenter the Highway_Inn parking area.Although specificspaces are not assigned to Respondent's employees, mostof them park on the side of the tavern closest to theBakery'and then enter'a nearby employee entrance. Onlyone sign was posted on the right hand corner of thetavern itself indicating that the area below it was desig-nated for customer parking.B. The Union's OrganizationalEffortsIn December 1985,the Union began its third effort toorganize the Bakery employees.The first campaign,which took place in 1981,culminated in an election thatthe Union lost.At that time,the Union received an Ex-celsiorlist containing the names and addresses of 46 em-ployees then in the defined appropriate unit.4In 1984 Local 12 again attempted a short-lived organi-zational drive,confining its efforts to one mailing to theemployees identified on the 1981Excelsiorlist.TheUnion abandoned its efforts without filing an election pe-titionwhen employees failed to demonstrate sufficient in-terest.Robert Meier, Local 12's vice president,testified thatthe following year,when several employees expressed arenewed interest in representation, the Union decided tocontact the employees directly by leafletting at theirplace of employment.Thus,on 18 December 1985,Meier and Leon Swimmer, a local 12 executive boardmember,parked Meier's car on the Highway Inn lot atapproximately 6 a.m. The union agents approached em-ployees as they arrived at work over staggered startingtimes,distributed union materials,and engaged a numberof them in brief conversation.At some undefined pointduring the morning,Edward: Torr,Respondent's generalmanager, emerged from the Bakery and told the unionrepresentatives to leave as they were on private proper-ty.When Meier responded that he was on Highway Innproperty,Torr claimed that Respondent owned that landtoo. Ton returned to the plant without further commentafterMeier insisted that he had as much right to be thereas any other member of the public.Meier and Swimmerremained outside the Highway Inn and continued distrib-uting literature to the bakery employees without furtherinterruption. They did not depart until 10 a.m.Meier and Swimmer repeated their campaigning; ef-forts on 23 December and 3 January.On each of theseoccasions, they parked on the Highway Inn lot andhanded out literature to the bakery employees for severalhours without interference.In fact,none of Respondent'sagents were aware of their presence on these dates. Thiswas not to be the case on their fourth and final ventureto the Highway Inn parking area.In the early morning4Although the Union petitionedto representonly the production andmaintenance employees in 1981,the RegionalDirector'sDecision and Di-rection ofElection expandedthe, appropriateunit to encompass officeand sales personnel at theAllison Park facility. BARKUS BAKERY353hours of 23 January, Meier and Swimmer returned to theHighway Inn parking lot. When they attempted to handmaterial toRespondent'soperationsmanager, JohnKwasniewski, he asked Meier to leave the premises.Meier told Kwasniewski, as he had told Torr, that he,like other members of the public, had a right to remain.Kwasniewski then entered the Bakery. Approximately 15minutes later, three police cars arrived at the scene andparked in front of Meier's cans After conferring withKwasniewski, a police lieutenant asked Meier whether hehad permission to be at that location and if he knew thathe was trespassing. Meier again expressed his view thathe had a right to be there and that he was not even onthe Respondent's property. The police officer maintainedthat he had no right to park on the Highway Inn loteither and admonished Meier that he would arrest himfor disorderly conduct if any bakery employee was of-fended by the union agents' presence or by the materialthey were distributing. Meier testified without controver-sion that the lieutenant then asked Kwasniewski whetherany of the employees were offended and received a neg-ative response. After this, the police simply left.This confrontation with the police occurred while 5 to10 bakery employees passed by on their way to work.Swimmer attempted to hand out literature and talk withthem, but, as he testified, he perceived a marked reluc-tance on the employees' part to acknowledge him or toaccept any of the materials, in contrast to their friendlierreception on former occasions. After the police left,Meier and Swimmer remained for another half hour butthen they also departed and did not return to the AllisonPark facility for fear of further hostile encounters.In addition to their on-site contacts with employees,during thesame timeperiod, the Union also sent out twoor three mailings to those employees for whom they hadnames and addresses. By 1985, only 15 of the original 46employees on theExcelsiorlist remained in Respondent'semploy. In addition to those 16, the Union obtained thenames and addresses of 9 other current employees. Thus,because 80 employees were on Respondent's payroll byFebruary 1986, the Union had the names and addressesof 31 percent of the work force.6 In addition to the sev-eralmailings,Meier also testified that he made approxi-mately 12 telephone calls to employees. The Union madeno other efforts to contact employees by alternativemeans. They did not place advertisements in either of thetwo major newspapers in the Pittsburgh area nor resortto any of the numerous metropolitan Television or radiostations because, as Meier stated, the cost of such com-municationswould have been prohibitive.' He further5 In par.5,b of its answer to the complaint,Respondent gratuitouslyrepresented that its supervisor, Jim McKee,telephoned the police in re-sponse to complaints from employees who were allegedly frightened bythe union agents Respondent neither presented evidence to support thisallegation nor controverted Meier's testimony that Kwasnieski informedthe police that no employees were offended by the Union's presence.Thus,I attach no weightto theallegation in par5,b of the answer6At thetime of the hearing the number of employees had grown to86No evidence was adduced that might prove that the Union knewwhich 16 employees of the original 46 remained in Respondent's employby December 19857Meter testified that a one-tune,single page advertisement in themajor Pittsburgh paper would cost $6400 and cost $3900 in the othermaintained that the use of a sound truck would havebeen futile, because the Bakery's plant windows weresealed in the winter. He knew of no billboard close tothe plant nor any location on or near the highway thatwould permit handbilling in safety. The widespread dis-persal of employees throughout 18 townships and 17 dif-ferent zipcode areas of Pittsburgh led the union repre-sentatives to conclude that home visits would be difficultand time consuming, even if they had all the employees'names andaddresses.Meier also attributed the failure toestablishan in-plant organizing committee to the factthat the employees were fearful of demonstrating interestin the Union. Finally, he testified that he did not attemptto obtain the names and addresses of employees by trac-ing license plate numbers when he learned there wouldbe a $5 charge for each such inquiry.II][.DISCUSSIONAND CONCLUDINGFINDINGSThe issues to be resolved in this case are whether Re-spondent violated Section 8(a)(1) of the Act by promul-gating and maintaining in a discriminatory manner, a no-distribution, no solicitation rule, attempting thereby toprevent union representatives from handbilling bakeryemployees in violation of their Section 7 right to orga-nize.InNLRB v. Babcock & Wilcox Co.,351U.S. 105(1956), the Supreme Court formulated a balancing test todetermine when an employer's right to exclude nonem-ployees from its property must yield to the employees'right to obtain a union'smessagefirst hand at the worksite.The Court framed the accommodation in theseterms:[A]n employer may validly post his propertyagainstnonemployee distribution of union literature if rea-sonable efforts by the union through other availablechannels of communication will enable it to reachthe employees with its message and if the employ-er's notice or order does not discriminate againstthe union by allowing other distribution. [Id. at112.]If the evidence in this case established that Respondentowned or even controlled the parking area surroundingthe Highway Inn, then the instant case would appropri-ately be resolved under the guidelines set forth inBab-cock ,&Willcox,supra. However,Babcock & Wilcoxis in-apposite here, for the evidence in this case clearly showsthat the union agents were on the Highway Inn premisesand never set foot on Respondent's property. Thus, theRespondent had no legal authority to attempt to ejectthem from land over which it had no control.In its answer to the complaint and through half of thetrial in this matter, Respondent claimed that it owned theHighway Inn property. In fact, Respondent knew thatthiswas not true. During the trial, when the GeneralCounsel received, under subpoena, the lease that Colter-yahn negotiated with the proprietor of the Highway Inn,daily Pittsburgh journal The cost of advertising on any one of the manyradio or television stations in the Pittsburgh metropolitan area also wasequally expensive. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General. Counsel learned that the Caress Bakery Cor-poration had no ownership interest in parcel two. Then,on further inquiry by the General Counsel, Colteryahnultimately acknowledged that he purchased parcel twosolely as an individual and leased it to Herman with areservation expressly limited to parking privileges for thelessor(Colteryahn) and certain persons ina business rela-tionship, to him.After the truth of Colteryahn's ownership and rentalarrangements of parcel two was revealed, Respondent.devised a claim that the lease created an easement in Re-spondent's behalf that gave it the right to eject the unionorganizers. On construing the lease (G.C. Exh. 8), I findno basis for Respondent's contention. The applicable lan-guage inthe lease provides that Colteryahn's lessees, itsagents, employees, and business invitees, have a limitedinterest extending solely to parking privileges on theHighway Inn property. Respondent is not even identifiedby name inthe lease.Rather, as a lessee, the Bakery is'perhaps a third party beneficiary of a narrow provisionin a leasebetween two separate, independent parties.Thatlease vestsno authority in Respondent to exercisedominionover strangers whomaypark on propertyleasedto the Highway Inn.Basedon Colteryahn's account of a conversation withMs.Herman,Respondent also attempts to argue thattheir true intent in negotiating the lease was to restrictparking for their own purposes and prohibit parking byoutsiders.The leasecontainsno language that wouldsupport such an intent. If adequate parking space (on alot over an acrein dimension)was an important matterof genuine concern, it is difficult to believe that expressrestrictions would not appear in the lease or in any otherwriting.Further,Respondent failed to call Herman toverify, Colteryahn's testimony.Moreover, no evidencewas adduced that she, aslease-holder of parcel two, everquestioned or complained about the presence of theunion representatives, or posted notices prohibiting suchvisitors, or reserved the parking area for any exclusivepurpose. Consequently, I conclude that at no time werethe union agents on Respondent's premisesor trespasserson Highway Inn property. Accordingly, Respondent hadno legal right to prevent nonemployees from distributingunion literature there. By attempting to eject Meier andSwimmer on 23 January and by calling the police toassist intheir removal, Respondent interfered with itsemployees' organization rights in violation of Section8(a)(1) of the Act. SeeGainesvilleM,fg. Co.,271 NLRB1i86, '1188 (1984).8BAssuming, arguendo, thatRespondenthad authority to exclude non-employees from the parcel two parking area, I would find, nevertheless,that such right should yield to the Union's right to communicate with thebakery employees because they were relatively inaccessible throughother means of communication SeeBabcock & Wilcox,supra at 112 Theundisputed evidence shows that the employees are widely dispersed in adensely populated metropolitan area.Theydo not walk nor take publictransportation to work.Thus, it would be highly unlikely for a union or-ganizer to encounter them on the street near the Bakery or in their com-munities.Moreover,even if the Union had a complete list of employees'names and addresses(rather than a bare 31 percent),locating and travel-ing to their residences for home visits would be arduous and very timeconsuming.Further, given the numerous media outlets in the area,adver-tising on radio, television,or in the press would be exceedingly expensiveand minimally cost effective.As noted inHutzler BrothersCo.,241However, I do not find that Respondent's conduct on18December 1985, rises to the level of an unfair laborpractice.By all accounts, GeneralManagerTorr's ex-changewithMeier was brief and ended with Torrsimply retreating to the Bakery. No evidence was ad-duced that any employees were present during this ex-change. Thereafter, the union representatives apparentlyfelt unconstrained, for they continued their activities thatsame morningwithout interruption and returned on threesubsequent occasions. Although I recognize that in orderto violate the Act,, a respondent's conduct merely musttend to be coercive. I cannot conclude the evidenceshows such a tendency on 18 December. Although Torrmay have overstepped the bounds of his jurisdiction, hedid .not intrude upon his employees' Section 7 rights.Thus, it would be inappropriate to recommenda cease-and-desist order with respect to Respondent's conduct asalleged in paragraph 10(a) of the complaint.The General Counsel also contends that Respondentdid not have an established rule prohibiting solicitationor distributionon its premises;rather, it hastily inventedsuch a policy as an expedient after Local 12 agents ap-peared. In support of his theory, the General Counselnotes that Respondent's agents failed to allude to such arule on either 18 December or 23 January. The GeneralCounsel also points out that the rule was not in writtenform and was communicated orally to the employees, ac-cording to Torr, before he becamegeneral manager.Concededly,Torr's testimonywas generalized andvague, but this alone is insufficient to tip thescales infavor of the Union. The major defect in the GeneralCounsel's case on this issue is that he relies almost entire-ly on speculation arising from the omission of referenceto such a rule by Respondent'smanagers.9But suchomissionsmay be explained by perfectly legitimate rea-sons including sheer inadvertence. Similarly, Torr's ad-mission that he had never before invoked the rule mayindicate only that no need to do so arose during histenure with Respondent. Standing alone, the fact that therule was not often applied in the past does not prove thatitwas exercised in a discriminatory manner against theunion officials. Surely, sounder evidence is required tocarry the burden of proof on "this issue. At a minimum,long-term employees could have been summoned to testi-NLRB 914, 917 (1979), enf. denied 630 F.2d 1012 (4th Cir. 1980), cam-paigningcosts may not be dispositive, but neither must they be discount-ed in assessing whether alternative modes of communication are reasona-ble.The record alsosuggests that campaigningby sound truck in thedead of winter on a roadwith a 45-mile-per-hour speed limit,or rentingnonexistent billboards,would be equally futile.Putting cost aside, theUnion could run a motor vehicle check to obtain employees' names andaddresses, but to do so, the Union would have to enter the tavern park-ing area, the very act which Respondent claims is forbidden. Finally, therecord indicates that no public area exists close to that Bakery where theUnion could handbill in safety. Accordingly, were, I to reach thisissue, Iwould conclude that the Union had no reasonablemeansto communicatewith the majority of Respondents employees through other availablechannels so that access to the parking area used by Respondent's employ-ees was necessary.9 Solo Cup Co.,172 NLRB 1110 (1968), cited by, the General Counselas support for drawing such an inference is inapposite for there the ad-ministrative law judge found that the company admitted it had agreedwith other businesses to exclude union organizers from an entire industri-al area. Id. at 1118. BARKUS BAKERYfy about Respondent's past practice ,:and policy'iii'thisregard. Because the evidence on this issue is inconclu-sive, I am unable to find that Respondent published andpromulgated a discriminatory no-solicitation,no-distribu-tion rule on 18 December and, therefore, will recom-mend that this allegation of the complaint be dismissed.On the basis of the foregoing findings of fact, and onthe entire record in this case, I make the followingCONCLUSIONS OF LAw1.Respondent Caress Bake Shop, Inc. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act and the Union is a labor organizationwithin themeaning ofSection 2(5) of the Act.2. By attempting to prevent union representatives fromdistributing literature to bakery employees in the parkingareaof the property adjacent to Respondent, leased bythe HighwayInn, and by summoningthe policeto assistin their removal on 23 January 1986, Respondent inter-fered with its employees' right to organize, thereby vio-lating Section8(a)(1) of the Act.3.The aforesaid unfair labor practice effects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(1)of the Act,Iwill recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policiesof theAct. Spe-cifically,Respondent will be ordered to post the noticeattached to this Decision as AppendixA andto abidetherewith.The GeneralCounsel urges that the recommendedRemedy and Order include a visitorial clause on thegrounds that such a clause is needed to assist the Boardin verifying Respondent's compliance therewith.In numerous circumstances,such as those outlined intheGeneral Counsel'smotion, a visitorial clause un-doubtedly is appropriate." °However,I am not persuad-ed that the Board requires the same stringent investiga-tive power in this case simply to ascertain whether ornot Respondent has posted the notice and is abiding byitsdictates.Therefore,the General Counsel's request toinclude a visitorial clause in the proposed Order isdenied.10 E.g., in cases involvingbackpay or the discriminatory operation ofhiring halls.355On; these findings' of fact andconclusionsof law andon the entirerecord,I issue thefollowing recommend-edllORDERThe Respondent, Caress Bake Shop, Inc., d/b/aBarkus Bakery, Allison Park, Pennsylvania, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Attempting to prevent or interfere with representa-tives of Local 12 or any other union from distributingunion literature to bakery employees on premises leasedtoHighway Inn (parcel two) or summoning police toassist intheir removal and threatening them with arrest.(b) In any like orrelated mannerinterfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act:2.Take the following affirmativeaction necessary toeffectuate the policies of the Act.(a)Post at its Allison Park, Pennsylvania facility,copies of the attached notice marked "Appendix."12Copies of the notice, on forms provided by the RegionalDirector for Region 6, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that insofar as the com-plaint alleges other violations of the Act that have notbeen found to constitute unfair labor practices, these alle-gations are dismissed.11 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.12 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."